DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  INTERNATIONAL COLD STORAGE, INC., MICHAEL MATRAS, and
                     JOEL BARTHEL,
                       Appellants,

                                     v.

 ALL-AMERICAN FARMS, INC. a/k/a ALL AMERICAN FARMS, INC.,
                        Appellee.

                               No. 4D17-1054

                           [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph Marx, Judge; L.T. Case No. 50 2011 CA 003488
XXXX MB.

   Jennifer B. Carroll and George L. Sigalos of Simon & Sigalos, LLP, Boca
Raton, for appellants.

  Paul O. Lopez and Rachel R. Bausch of Tripp Scott, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.